                                         . x j-.
                                         l     â- M. .'.w.
                                                         , ,   p%&A
                                                               y k-- r:
                                                                      'm'-x.               CLERK'S OFFICE U.s. DIST.COUR7'
                                         '.
                                          ,.                       y!.       é4
                                                                              .e
                                                                                               ATCHARLOU ESVILE,VA
                                                                                                       FILED
                                                IN THE                                            gA2 13 2218
                             UNITED STATES DISTRICT COURT                                        JUL C.   L
                                               FO R TH E                                        By.            '
                             W EjTERN DISTRICT OFVIRGINIA                                         /        C
                                CHA RLOTTESV ILLE D IV ISION


UNITED STATESOFAM ERICA                               IN D IC TM E N T
                                                      CdminalNo.3 .tq-cc-booùbl-l'
                                                               .
                                                                         -
                                                                                   '
                                                                                       .



JAN NA REBECCA SM ITH ,                               In V iolation of:
      Et/lc/ftççl?Ldtlnlnit''                         18U.S.C.jj 1001,1071,1503,and2
                                         C O U N T O NE

       The Grand Jtlry charges:

       1.      That betw een on or aboutM ay 30,2018,and on or aboùt July 10,2018,in the

W esternJudicialDistrictofVirginia,thedefendant,JAN NA M BECCA SM ITH,a/k/a ççllabbit,''

did com zptly influence,obstnzctand im pede orendeavorto influence,obstnzctand im pedethe due

administration ofjusticein UnitedStatesv.M ixell,CaseNo.3:17CR00016,in theU.S.District
CourtfortheW estern DistrictofVirginia,by assisting M ixellin evading aqestand by providing
false inform ation to'the United States M arshals Service.

            A 11in violation ofTitle 18,United States Code,Section 1503.

                                         CO U N T TW O

       The Grand Jury furthercharges:

               Thatbetween, on or about M ay 30,2018,and on or about July 10,2018,in the
                                   ?                                                        >
W estem JudicialDistrictofV irginia,the defendant,JAN N A R EBECCA SM ITH,a/k/a ç<Rabbit,''

asapdncipalorasan aiderand abettor,harboredandconcealed ChristopherJamesM ixell,and
did w illfully cause anotherperson to harbor and concealChristopher Jam es M ixell,a person for



USAO No.2018R00440



Case 3:19-cr-00004-NKM-JCH Document 3 Filed 03/13/19 Page 1 of 3 Pageid#: 3
whosearrestawarranthadbeen issuedundertheprovisionsofa1aw oftheUnited States,so asto

preventhisdiscovery and arrest,afternotice and knowledge ofthe factthata warranthad been
issued fortheapprehension ofM ixell,and w llich warranthadbeen issued on aviolation ofM ixell's

pretrialrelease conditionsfora felony charge.
                                              '                                       t.
       4.      A11inviolationofTitle18,UnitedStatesCode,Sections1071anb2.
                                        C O UN T TH REE

       The Grand Jury fttrthercharges:

               That on or aboutM ay 31,2018,in the W estem Judicial District of V irginia,the

defendant,JANNA REBECCA SM ITH,a/k/a E'Rabbit,''did willfully and knowingly m ake a

m aterially false, fctitious, and f'
                                   raudulent statem ent and representation in a m atter w ithin the

judsdictionoftheexecutiyebranchoftheGovernmentoftheUnitedStates,byfalselycfaimingto
the U rlited States M arshals.Service thatshe did notlm ow w here Chdstopher Jam es M ixellhad

gone when he absconded from bond,and thatshe had no contactwith him ,when shethen well

lm ew othem ise.

       6.      A 1lin violation ofTitle 18,U nited StatesC ode,Section 1001.

                                        C O U NT FO UR

       The Grand Jury furthercharges:

               That on or aboutJune 28,2018,in the W estern Judicial DisG ctof V irginia,the

defendant, JAN N A REBECCA SM ITH , a/k/a GGllabbit,'' did w illfully and knowingly m ake a

m atedally false,fictitious, and fraudulent statem ent and representation in a p atter w ithin the

jlzdsdictionoftheexecufivebranch'oftheGovernmentoftheUnitedStates,byfalselyclaimingto
the U nited States M arshals Service thatshe had notspoken w ith M ixellsince M ay 30,2018,and



USAO No.2018R00440



Case 3:19-cr-00004-NKM-JCH Document 3 Filed 03/13/19 Page 2 of 3 Pageid#: 4
    t
had no ideawherehewas,when shethen wellknew pthem ise.

        8.        M 1in violation ofTitlç 18,Urlited States Code,Section 1001.

                                          VO UNT FIVE
        The Grand Jul'y furthercharges:

        9.        That on or about July 10,2018,in the W estem Judicial D istrict of V irginia,the

defendant,JANNA REBECCA SM ITH,a/k/a GGltabbit,''did willfully and knowingly m ake a

materially false,fictitious,and fraudulentstatementandrepresentation in amatterwithin tile
jurisdictionoftheexecutivebranchoftheGovernm'entoftheUnitedStates,.byfalselyclaimingto
the Urlited StatesM arshals Servicethatshe had no ideawhere M ixellhad been since he lefton

M ay30,2018,thatshehadnotspokenwithM ixellsinceM ay30,2018,andthatM ixellhadjust
    .                                                                 4*             -



appeared one day atthe area w here he w as arrested,w hen she then w elllcnew othem ise.
                                                                                           'L


        10.       A 11in violation ofTitle 18,Urtited States Code,Section 1001.




A TRUE BILL,tltis /3 dayofM arch2019.
                                                      S/GM ND JUR Y FOREPERSON
                                                      G RAN D JU RY FOREPER SON

  yOMAST J
VFH        CU LLEN
              .
                                         ww ;   -

U NITED STA TES A TTORN EY




USAO No.2018R00440


Case 3:19-cr-00004-NKM-JCH Document 3 Filed 03/13/19 Page 3 of 3 Pageid#: 5
